MEMORANDUM **
Darrick Jonathan Chavis appeals from the 60-month sentence imposed after his guilty plea conviction to mail fraud, in violation of 18 U.S.C. § 1341, and willfully subscribing to a false tax return, in violation of 26 U.S.C. § 7206(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Chavis contends that he is entitled to remand and resentencing because the United States breached its plea agreement to recommend a sentencing adjustment for acceptance of responsibility. Because Chavis received every benefit of the plea agreement, he has no viable claim. See United States v. Coleman, 208 F.3d 786, 792 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.